Citation Nr: 1731422	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for left knee gout.

5.  Entitlement to a compensable rating for left wrist and hand gout.

6.  Entitlement to a compensable rating for left ankle and foot gout.

7.  Entitlement to an initial compensable rating for left great toe gout.

8.  Entitlement to an effective date earlier than July 1, 2013, for the award of a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This case comes to the Board of Veterans' Appeals (Board) from August 2009, July 2012, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veterans' claims were previously remanded by the Board in June 2015 for further development, to include providing a VA examination to assess the nature and severity of the service-connected disabilities.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require the regulation of activities.

2.  The Veteran's diabetic peripheral neuropathy of the right lower extremity has most nearly approximated mild incomplete paralysis of the sciatic nerve.
3.  The Veteran's diabetic peripheral neuropathy of the left lower extremity has most nearly approximated mild incomplete paralysis of the sciatic nerve.
 
4.  The Veteran's gout has been manifested by not more than one to two exacerbations per year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year have not been shown or approximated.  

5.  The Veteran's has been diagnosed with osteoarthritis of the left knee, with limitation of range of motion to 120 degrees of flexion, normal extension, and no instability or ankylosis.  

6.  The Veteran has not been diagnosed with any left wrist or hand disability, with no evidence of a degenerative condition, a normal range of motion, and no flare-ups.  

7.  The Veteran has not been diagnosed with any left ankle or foot disability, with no evidence of a degenerative condition, a normal range of motion, and no flare-ups.  

7.  The Veteran's left great toe has been diagnosed with degenerative arthritis, with normal range of motion with pain, and no flare-ups.  

8.   The Veteran filed a claim for TDIU in July 24, 2009, and has been unemployed since 1998.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8521 (2016).

3.  The criteria for an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 8521 (2016).

4.  The criteria for a rating of 20 percent, but not higher, for gout, in include in the left ankle and foot, and left wrist and hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).

5.  The criteria for a separate compensable rating for gout of the left wrist and hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5002, 5015 (2016).

6.  The criteria for a separate compensable rating for gout of the left ankle and foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5271 (2016).

7.  The criteria for a separate initial rating of 10 percent, but not higher, for arthritis of the left great toe have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5284 (2016).

8.   The criteria for an effective date of July 24, 2009, but not earlier, for TDIU have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was properly notified by letter from VA.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated 20 percent under 38 C.F.R. § 4.118, Diagnostic Code 7913 (2015).  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).

Regulation of activities is defined by Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

A July 2012 VA examination report shows that the Veteran's disability required insulin more than once a day, with no regulation of activities.  He had no hospitalizations related to hypoglycemia or ketoacidosis, or the need for regular diabetic care with a healthcare provider.  He monitored or restricted his diet.  The examiner ultimately found that the Veteran's condition did not preclude him from performing sedentary work, or light physical duties, but no strenuous labor.   

A July 2016 VA examination report again showed similar results.  The Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agent, and prescribed insulin, twice a day.  The examiner indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes.  The Veteran reported no episodes of ketoacidosis or hypoglycemic reactions, and had not required hospitalization in the last 12 months for episodes of either condition.  He had no unintentional weight loss or loss of strength attributable to diabetes.  

The Board also notes the Veteran's lay assertions and the lay testimony before the undersigned.   During that testimony, the Veteran's representative asserted that the Veteran's diabetes affected his ability to perform activities, to include fatigue.  Lay testimony from a non-medical professional opinion with regard to regulation of activities due to his diabetes is not considered competent.  The Veteran's inability to exercise, or simply do strenuous tasks, does not equate to a regulation of activities as contemplated by the rating schedule.  The criteria for regulation of activities must be found in the medical evidence, lay assertions of an inability to do strenuous activities, or walk long distances are insufficient to satisfy this criteria.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The evidence does not show that the Veteran has been advised by a physician to restrict strenuous activities due to diabetes.

Therefore, the Board finds that a rating higher than 20 percent for the Veteran's diabetes is not warranted.  The only difference between the 20 and 40 percent ratings under Diagnostic Code 7913 is whether the condition necessitates regulation of activities, defined as the avoidance of strenuous occupational or recreational activities.  Although the record shows the Veteran requires insulin and a restricted diet for the treatment of diabetes, regulation of activities is not shown as prescribed or part of that treatment regimen.  While the evidence shows that the Veteran was capable of sedentary, but not strenuous employment, the Veteran has not been advised to avoid strenuous recreational and occupational activities by a physician for the management of diabetes.

The Board will also consider the Veteran's diabetic complications.   Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2016).  Noncompensable complications are also considered part of the diabetic process under Diagnostic Code 7913.  The record indicates that peripheral neuropathy of the lower extremities, diabetic retinopathy, erectile dysfunction, and bilateral cataracts are associated with diabetes mellitus.  Peripheral neuropathy of the right and left lower extremities has been compensable rated and those ratings are considered below.  The evidence does not show that erectile dysfunction is the result of any deformity of the penis, loss of any part of the penis, or loss or atrophy of the testes.  Therefore, a compensable rating is not warranted for erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7520 to 7524 (2016).  The Veteran has also established entitlement to special monthly compensation based on the loss of use of a creative organ due to the erectile dysfunction.  38 U.S.C.A. § 1114(k) (West 2014).  Therefore, no separate or compensable rating is warranted for erectile dysfunction.

The Veteran also has an eye disability, diagnosed as retinopathy and preoperative mild cataracts, that must be considered as part of the diabetes rating claim.  As the determined in the September 2016 ratings decision, while the Veteran has cataracts, due to diabetes, that condition is noncompensable under the appropriate diagnostic code, and does not warrant a separate compensable rating.  Therefore, consideration of the eye disability must be made while evaluating the Veteran's diabetes claim.  The Board finds that even considering the eye disability, the Veteran's disability does not rise to a level in which would require prescribed regulation of activities for management of diabetes.  In previous VA examinations, both examiners noted consideration of the Veteran's eye disability as a result of the Veteran's diabetes.  However, in both reports, the examiners still determined that no regulation of activities was necessary.  As the only barrier to a higher rating for the Veteran's current claim under Diagnostic Code 7913 is the element of a prescribed restriction on activity, the consideration of the eye disability does support the assignment of a higher 40 percent rating for this disability. 

Additionally, the Board notes that the preponderance of the competent medical evidence remains against the finding that the Veteran's eye condition has worsened to the level in which a separate compensable rating is warranted.  Optic neuropathy is rated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6026 (2016).  Preoperative cataracts are rated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027 (2016).  In the most recent VA examination provided to the Veteran, the Veteran's visual acuity upon testing was 20/40 bilaterally.  The evidence does not show findings worse than 20/40 bilaterally for visual acuity.  That level of visual acuity, which compared to the appropriate Diagnostic Code remains noncompensable.  38 C.F.R. § 4.119, Diagnostic Code 6066 (2016).  Therefore, a separate compensable rating is not warranted for the Veteran's eye disability. 

Consequently, as the Veteran's diabetes does not require a regulation of activities, a higher 40 percent rating for diabetes is not warranted.  Tatum v. Shinseki, 23 Vet. App. 152 (2009) (rating diabetes under Diagnostic Code 7913 includes successive rating criteria, where each higher rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran could only be rated at the level that did not require the missing component).  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for diabetes mellitus, or for erectile dysfunction or diabetic eye disabilities, and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy

The Veteran is currently in receipt of separate ratings for peripheral neuropathy of the left and right lower extremities, affecting the sciatic nerve, both associated with service-connected diabetes mellitus.  Under Diagnostic Code 8520, the Veteran is currently in receipt of 10 percent disability for the peripheral neuropathy affecting the sciatic nerve for both left and right lower extremity separately. 

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

The term incomplete paralysis, with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.  When bilateral, the ratings combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note (2016).

Neither the Rating Schedule nor the regulations provide definitions for words such as mild, moderate, moderately severe, and severe.  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that the decisions is equitable and just.  38 C.F.R. § 4.6 (2016).

A February 2012 VA examination diagnosed diabetic neuropathy of the bilateral lower extremities.  The examination report notes the Veteran's subjective complaints of numbness, weakness, burning, and tingling of the lower extremities.  On testing, the examiner noted intermittent pain, paresthesia, and numbness.  However, the examination found that upon clinical testing the sciatic and femoral nerves were normal.

A June 2014 VA examination diagnosed bilateral peripheral neuropathy of the sciatic nerve.  However, the examination shows that upon clinical testing, the sciatic and femoral nerves were normal. The examiner noted there was no evidence of a sciatic nerve problem.  The examiner noted that while there were subjective complaints, there were not any objective findings of diabetic polyneuropathy.

A June 2012 VA examination diagnosed bilateral lower extremity diabetic neuropathy.  The Veteran reported pain, occasional burning, and numbness.  However, after clinical examination, both sciatic and femoral nerves were noted to be normal, with no objective finding of incomplete paralysis.  

A July 2016 VA examination report shows that the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The examiner noted the Veteran subjective complaints of numbness and paresthesia, with some decrease to vibration sensation.  On examination the examiner detected mild incomplete paralysis the Veteran's lower extremity.  The examiner ultimately diagnosed mild symmetric lower small fiber sensory peripheral neuropathy. 

The Veteran is currently in receipt of 10 percent ratings for the peripheral neuropathy of the sciatic nerves of the left and right lower extremities.  The objective clinical evidence shows that at the most, the Veteran's peripheral neuropathy affecting the sciatic nerve is manifested by mild incomplete paralysis of the sciatic nerve.  Therefore, the Board finds that a rating in excess of 10 percent for either lower extremity is not warranted.  The evidence shows only sensory involvement that has been characterized by the most recent examiner as no more than mild and was found to be only subjective, with no objective findings, by previous examiners.

The Board has also considered the Veteran's, and his representative's, lay assertions regarding peripheral neuropathy of his lower extremities, specifically, the Veteran's complaints of pain, burning, and numbness.  The Board notes that such lay evidence is not considered to be competent as a lay person to speak to such complex issues as degree of paralysis of the nerve or which nerve is involved, because that evaluation is strictly within the province of medical professionals with the appropriate education, training, and experience in such fields.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to report subjective symptoms, which he has done, and those subjective symptoms were considered by the examiners and have been considered in finding sensory involvement that warrants a finding of mild incomplete paralysis.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that the examiner evidence provided by examiners is the most persuasive because of the training and education of the examiners and outweighs the Veteran's statements in support of the claim.

The Board has also considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there are not.  There is no evidence the Veteran has any other separate nerve segments that would warrant a separate compensable rating.  Therefore, as the preponderance of evidence is against a finding that the Veteran's bilateral peripheral neuropathy of the lower extremities is manifested by more than mild incomplete paralysis of the sciatic nerves, the Board must find that a higher rating is not warranted.  The Veteran's claim for an increased rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gout

The Veteran's gout is currently rated under Diagnostic Code 5017.  Under Diagnostic Code 5017, gout is rated under the criteria for rheumatoid arthritis at Diagnostic Code 5002.  Pursuant to the provisions of Diagnostic Code 5002, a 100 percent rating is warranted when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent rating is warranted when there is less symptomatology than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2016).

Diagnostic Code 5002 further provides that for chronic residuals such as limitation of motion, the disability is to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating should be assigned.

As a preliminary matter, the Board notes that the Veteran is currently rated separately for gout of the left knee at 10 percent.  Gout of the left ankle and foot, left wrist and hand, and left great toe has been assigned 0 percent ratings.  However, the Veteran is not currently assigned a service-connected disability rating specifically for the condition of gout itself, or generally, as opposed to separately rated residuals or effects on the various claimed appendages.  The Board finds that as the Veteran's gout has been demonstrated to be related or secondary to the already service-connected diabetes, and the Board finds that the disability of multi-joint gout is also service-connected and requires a rating in itself, appropriately assessed under the proper Diagnostic Code.  The remaining separate ratings for left knee, left ankle and foot, left wrist and hand, and left great toe, relating to the Veteran's gout shall be also considered as part of the claim for increased ratings. 

The Board has reviewed the relevant medical evidence of record to include VA examinations and medical records, and the Board notes that the records do not show evidence of actual incapacitating episodes due to gout.  While VA medical records document the Veteran's gout and the need for medication, those reports are silent on any actual exacerbations.  VA examinations from January 2010, February 2012, and July 2016, all note explicitly that the Veteran had no exacerbations, incapacitating or non-incapacitating, in the twelve months prior to each examination.   

However, the Board finds that the Veteran has provided competent and credible evidence that he does have exacerbations of gout, which he calls flare-ups.  In a February 2012 VA examination for gout, the Veteran reported that he experienced severe flare-ups of his gout that were severely painful and made certain joints immobile.  During those times, that Veteran required the use of a cane of walker.  In a July 2016 examination report, the VA examiner noted that the Veteran reported no flare-ups of pain and swelling that resulted in severe functional loss.  During the March 2015 VA hearing, the Veteran again testified that he had flare-ups every two week or so, where he experienced increased pain and swelling.  The Board finds the Veteran both credible and competent to speak to exacerbations or flare-ups of gout.  

Diagnostic Code 5002 does not specifically list what symptoms are considered to constitute an exacerbation of gout.  The Board finds that acute symptoms associated with an exacerbation of gout, such as pain and swelling, is within the ability of a lay person to attest to, as the Veteran has throughout the claim.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as the Veteran has claimed experiencing flare-ups, that can be considered exacerbations, more than once or twice a year, the Board finds that a higher 20 percent rating is warranted for gout of multiple joints. 

However, based on the evidence, the Board concludes that the criteria for a rating in excess of 20 percent for gout are not met.  The next higher rating of 40 percent requires that the Veteran's gout manifest or approximate symptom combinations productive of definite impairment of health, objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2016).  The Board acknowledges that Diagnostic Code 5002 does not provide a definition for an incapacitating exacerbation.  The regulations provide that when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In this case, the Board finds that Diagnostic Code 5243, governing intervertebral disc syndrome (IVDS), is analogous in that IVDS also affects joints and causes pain and limitation of motion.  That Diagnostic Code provides some insight as to what would constitute an incapacitating exacerbation.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016). 

The Board also finds that the regulations suggest that incapacitating connotes something more than pain and decreased function.  It requires medical assistance and precludes gainful activity.  Absent any elucidation in Diagnostic Code 5002, the Board finds that the best analogy to an incapacitating exacerbation described in the regulations is that an incapacitating episode at least requires bed rest prescribed by a physician, and may require treatment by a physician.

Even considering the lay evidence, the Board finds that the evidence does not show symptoms more nearly approximating incapacitating exacerbations occurring three or more times per year.  In so concluding, the Board finds that the Veteran's assertions regarding his symptomatology are credible, as his statements show symptoms he is capable of observing.  However, the Board finds that the descriptions of pain and decreased function during gout flare-ups do not meet the criteria of incapacitating exacerbations, nor do they describe symptoms productive of definite impairment of health.  No definite impairment of health has been found and the VA examinations did not find incapacitating exacerbations.  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately compensated under the criteria for a 20 percent rating for gout.  

In addition, the Board has considered the lay evidence as indicated above and pursuant to the law and regulations requiring that the Board consider all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Diagnostic Code 5002 specifically requires that symptoms warranting a 40 percent rating be objectively supported by examination findings.  As the objective examination findings do not show definite impairment of health of incapacitating exacerbations, the Board finds that a schedular rating higher than 20 percent for gout is not warranted.

Accordingly, the Board finds that the evidence demonstrates that the Veteran is entitled to a rating of 20 percent for gout, with evidence of exacerbating episode in excess of once or twice a year.  Therefore, the Veteran's claim for an increased rating of 20 percent, but not greater, for gout of multiple joints must be granted.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Gout Separate Ratings

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2016).

As the Veteran has already been provided separate ratings for residuals of gout of the left knee, left ankle and foot, left wrist and hand, and left great toe, the Board shall discuss each separate rating individually, and determine appropriate ratings for each associated disability. 

Left Knee 

The Veteran's left knee disability is separately service connected, with a rating of 10 percent.  The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of the leg,  Diagnostic Code 5260 provides that a 20 percent rating requires left knee flexion to be limited to less than 30 degrees or less.  

At a July 2016 VA examination, the Veteran was noted with flexion limited to 120 degrees, with normal extension.  The examiner noted no change in range of motion upon repetitive motion, with some tenderness and crepitus.  During the examination, the examiner noted no evidence of instability or ankylosis, and no objective signs of giving way or swelling.  The examiner noted subjective reports by the Veteran of increased pain after prolonged standing or walking.  The examiner also noted that the Veteran claimed he had flare-ups.  X-rays noted osteoarthritis.  The VA examiner diagnosed osteoarthritis, and residuals of surgical fixation of patellar fracture. 

A review of the VA medical records shows no further functional testing of range of motion, objectively.  Those medical records did not identify or diagnose any additional conditions of the Veteran's left knee that would warrant any higher or separate ratings, to include any evidence of instability or ankylosis.  

Applying the findings of the July 2016 VA examination and VA medical records to the appropriate Diagnostic Code for limitation of motion for the knee, the next higher 20 percent rating is only warranted where flexion is limited to 30 degrees or extension is limited to 15 degrees of extension.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260, 5261 (2016).  Here, the Veteran's flexion at its worse has only been limited to 120 degrees, with normal extension.  Considering the range of motion of the left knee disability, a higher 20 percent rating is not warranted under Diagnostic Code 5260.  Even considering Diagnostic Code 5261 for extension, the Veteran's objective limitation remains normal upon examination, and does not reach the requisite 15 degrees required for a 20 percent rating.  Furthermore, a separate rating is not warranted for limitation of extension because extension has been normal.  Likewise, no higher or separate rating is warranted, even with consideration of painful motion and other factors. 

The Board has considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the left knee.  Therefore, functional loss due to pain is rated at the same level where functional loss or motion is impeded.  A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board acknowledges that the Veteran has asserted he experiences flare-ups of increased pain, and some limitation of motion.  That further limitation on flare-ups would need to amount to more than one-fourth of the normal tested range for a higher 20 percent rating to be warranted.  Additionally, the Board also notes that the Veteran has not asserted any additional symptoms other than additional pain during flare-ups.  Specifically, during the July 2016 examination, the examiner noted that knee pain would increase with some limits in mobility, after prolonged walking or standing.  A review of the entire claims file shows that the Veteran, while consistently noting increased pain in the left knee, especially after prolonged standing or walking, does not assert a significant decrease in motion or range.  Finally, even if the Veteran had asserted loss of range of motion due to pain and flare-up, the Board finds that the Veteran to be not competent to adequately assess the specific degree of limitation with regard to the objective standards of the Diagnostic Code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner was not able to corroborate the limitation on flare-up as the Veteran was not experiencing flare-up at the time of the examination.  However, the limitation of flexion shown on examination was to 120 degrees, and the Board notes that the Veteran's range of motion would need to decrease to flexion of 30 degrees before a higher 20 percent rating would be warranted.  The Board finds that the evidence offered by the VA examination to be more probative and finds that the current rating appropriately compensates the Veteran for functional loss due to knee pain.  38 C.F.R. § 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the preponderance of the evidence is against a claim for a rating in excess of 10 percent for a left knee disability.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating under any applicable Diagnostic Code for rating knee disabilities.  As the preponderance of evidence is against the assignment of any higher or separate rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout of the Left Wrist and Hand 

The Veteran's gout of his left wrist and hand is currently rated 0 percent, under Diagnostic Code 5215.  Under Diagnostic Code 5215 a 10 percent rating is warranted for both the major and minor extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  That is the maximum scheduler rating for limitation of wrist motion available under Diagnostic Code 5215.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis.  With favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).  The Veteran is right-handed.

Here, there is no evidence that the Veteran's left wrist or hand disability is productive of forearm dorsiflexion of less than 15 degrees.  In the most recent VA examination conducted in July 2016, the Veteran left wrist had normal range of motion, with no decreases of motion after repeat motion.  The same examination also noted no evidence of ankylosis of any type in the left wrist or hand.  The Board finds that a review of the medical evidence of record shows no additional objective indication that the Veteran has any decrease in range of motion of his left wrist, or the development of ankylosis or any degenerative changes.  Therefore, the Board finds a compensable rating for the left wrist remains not warranted based on limitation of motion.  The Board further finds that any flare-ups of gout are compensated under the rating assigned for gout.  Therefore, a rating for a part becoming painful on motion is not warranted.  38 C.F.R. § 4.59 (2016).

Accordingly, as the Veteran has not been shown to exhibit chronic residuals, including limitation of motion, a compensable rating is not warranted.  Therefore, the claim for an increased compensable rating for left wrist and hand gout must be denied.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout of the Left Ankle and Foot 

The Veteran's left ankle and foot gout is currently rated 0 percent, under Diagnostic Code 5017-5271.  Under Diagnostic Code 5271, for rating limited motion of the ankle, marked limitation of motion in the ankle warrants a 20 percent rating, and moderate limitation of motion in the ankle warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  For purposes of VA compensation, normal dorsiflexion of the ankle is 0 to 20 degrees and normal ankle plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

The words moderate and marked are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

Here, after a full review of the record, the Board concludes that compensable rating for the left ankle and foot disability is not warranted based on the competent medical evidence of record.  The Board notes that the Veteran's disability of the left ankle and foot does not meet the objective criteria set out in the appropriate Diagnostic Code for limitation of motion.  Specifically, in both examinations of the ankles in January 2010 and July 2016, the Veteran's objective range of motion for dorsiflexion and plantar flexion were measured normal upon testing, with no decreases in range of motion upon repeat testing.  No ankylosis, or any additional conditions were identified, to include no evidence of a degenerative changes.  Consequently, the Board finds that a compensable rating is not warranted for ankle or foot limitation of motion, as the Veteran's range of motion does not meet the objective criteria set out in Diagnostic Code 5271. 

The Board additionally notes that a review of the VA medical record also shows no additional information with specific regard to the Veteran's left ankle or foot, that demonstrate a decrease in the Veteran's range of motion.  Similarly, the Board notes consideration of the Veteran's lay statements with specific regard to his ankle and foot.  The Board finds that the record is rather silent with regard to any statement specifically referring to any episodes of decreased range of motion of the ankle or foot.  The Board notes that during examinations, the Veteran also did not report any flare-ups with regards to the ankle of the foot.  To the extent that there are any flare ups of gout, those are compensated under the rating assigned for gout and to assign a separate rating is not permitted as that would constitute pyramiding.  38 C.F.R. § 4.14 (2016).  Furthermore, the Board finds that a compensable rating for a joint which becomes painful on use is not warranted as the joint is not shown to be painful at times other than during flare ups of gout, and thus a compensable rating is not warranted pursuant to 38 C.F.R. § 4.59 (2016).  Any painful motion during gout flare-ups was considered in assigning the rating for gout.

Therefore, considering the competent medical evidence of record, the Board must find that the preponderance of evidence is against a finding that the ankle and foot condition warrants any separate compensable rating.  Therefore, the Veteran's claim for an increased rating for ankle and foot gout must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Gout of the Left Great Toe 

The Veteran has been assigned a 0 percent rating for gout of the left great toe under Diagnostic Code 5017-5284.  Under Diagnostic Code 5284, other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2016).  Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code, such as in this case.  When a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

Ratings may also be assigned for amputation.  Amputation of the great toe with metatarsal involvement warrants a 30 percent rating.  Amputation of one or two toes with metatarsal involvement warrants a 20 percent rating.  Amputation of toes three or four without metatarsal involvement and including the great toe, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5171, 5172, 5173 (2016).  However, as an initial matter, the Board finds that the VA examination reports of record indicate that the Veteran has not lost of the use of the great toe such that he would not be equally well served with amputation. 

Turning to Diagnostic Code 5284, in a January 2010 VA examination for the Veteran's left great toe, the Board notes that the Veteran reported no weakness, subluxation, or dislocation, with some flare-ups of pain.  On examination, range of motion was noted at 30 degrees of MPT and IP flexion, with objective pain starting at 20 degrees.  Repeat testing demonstrated no additional loss of range of motion.  The report also noted no weakness or gross deformity, with some tenderness on palpation and mild redness.  The VA examiner ultimately noted a diagnosis of degenerative arthritis of the left great toe.  

In a July 2016 VA examination, the Veteran's left great toe was noted to be normal, with no limitation of range of motion, and no reports of flare-ups.  The examiner found no weakness, deformity, tenderness, or any other additional loss of range of motion.  X-rays found degenerative arthritis of the left great toe. 

When degenerative arthritis is substantiated by x-rays, but the limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  While, there is no limitation of motion of the left great toe on examination, the Board notes that, it is the intent of the schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury with at least the minimal compensable rating.  38 C.F.R. § 4.59 (2016).  Therefore, in light of the x-ray findings of arthritis in the left great toe, and the evidence showing painful motion of the left great toe, the Board finds that a separate10 percent rating is warranted for the left great toe gout.  38 C.F.R. § 4.59 (2016).  Consequently, the Veteran's claim for a higher rating for a separate rating for a left great toe, associated with gout, must be granted. 

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent as the evidence does not show amputation of the toes, loss of use such that the Veteran would be equally well-served with amputation and prosthesis, or a moderately severe foot disability.  The evidence does not show symptoms of the foot which would rise to the level of moderately severe.  The Veteran's claimed painful motion has been considered in assigning the 10 percent rating, but does not result in moderately severe foot disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has additionally considered whether an extraschedular rating is warranted for the service-connected disabilities for which increase is claimed.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is a three-step inquiry.  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance.  Rather the matter must initially be referred to those officials who possess the delegated authority to assign extraschedular ratings.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular rating is therefore adequate, and no extra-schedular referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1) (2016).

The evidence in this case does not show such an exceptional disability picture that the available schedular 20 percent rating for the service-connected diabetes is inadequate, or that the ratings assigned for gout of multiple joints are inadequate.  The Veteran's symptoms related to diabetes mellitus include the need for medication and a restricted diet, with some flare-ups or exacerbations.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  The symptoms for gout include painful joints and flare-ups of gout.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2016).  All of his reported symptomatology is considered within the diagnostic criteria and has also been rated.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms for his service-connected diabetes mellitus.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the service-connected disabilities considered in this decision.  The evidence does not show any combined effects of multiple service-connected disabilities that would take them outside the norm.

Based on the foregoing, the Board finds that the requirements for referral for the consideration of the assignment of an extraschedular rating for the service-connected diabetes and related conditions decided disabilities have not been met.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU 

The Veteran also contends that he has been unemployable since service connection became effective for diabetes and associated complications of his diabetes, in 2002.  Specifically, the Veteran notes that he suffered had a work-related injury from a fall in 1998, after which he was not able to return to work due to the service-connected disabilities.  He reports that he has been unemployed since that time.  The Veteran was awarded TDIU as of July 1, 2013.  He contends that his unemployability extends far prior to that time, and that at minimum, TDIU should be award to the date of his initial claim for unemployability in July 24, 2009.

Generally, the effective date of an award of increased compensation, including TDIU, for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability occurred, provided that the application was received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016). 

Applicable statutory and regulatory provisions require the VA look to all communications from the Veteran which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, the VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1, 3.155(a) (2016). Servello v. Derwinski, 3 Vet. App. 196 (1992). 

As a preliminary matter, the Board notes that the Veteran was initially granted TDIU in a June 2014 rating decision.  In that rating decision, the RO indicated that the Veteran's claim was file in July 2013, and that, regardless of the filing date, the Veteran's disabilities did not arise to the level to warrant unemployability until after July 1, 2013, or after his period of convalescence for a heart attack.  The Board finds that neither stated basis for the Veteran's July 2013 effective date for his TDIU is valid in light of the record.  

Specifically, the Board notes that a review of the claims file shows that the Veteran applied for a claim for TDIU on several occasion, to include, at earliest in July 24, 2009.  The Board notes that at that time the Veteran had already qualified for consideration of a TDIU on based upon his combined service-connected disability rating.  38 C.F.R. § 4.16(a) (2016).  The Board notes that as early as October 2002, the Veteran has had a combined rating of 70 percent, with a single disability of diabetic nephropathy rated 60 percent.  During that time period, the Veteran was also service-connected for a heart disability, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and gout of multiple joints.  

The Board finds that the only difference between the time prior to July 2013, is the level of severity of the service-connect heart disability.  The Board notes that the Veteran's specific complaints with regard to his inability to work surround his inability to walk or stand for a long period of time, which prevented him from returning to employment at an electric company.  The Board notes that even during examinations done prior to July 2013, VA examiners explicitly noted that the Veteran would not be able to do strenuous physical labor, but rather could only do sedentary work, with light labor, such as walking around occasionally.  The Board finds that suggestion of sedentary work is incompatible with the Veteran's background, education, and experience.  The Veteran has worked as a line-person for the electric company for nearly 30 years, and only worked manual work prior to that.  Based on his previous experience, the Board finds that being restricted to only sedentary work is vastly outside his level of training and education, and is tantamount to unemployability, particularly considering the limitations he would experience at sedentary employment due to the service-connected disabilities.  When asked during his hearing if he would be able to perform sedentary work, the Veteran noted that he was not even competent with sending and receiving electronic mail.  Therefore, the Board finds that the Veteran must be considered unemployable due to his service-connected disabilities since his initial claim on July 24, 2009, and the Veteran's claim for an effective date for his TDIU must be granted.  However, the Board finds that the evidence does not show that he became unemployable due to service-connected disabilities during the year prior to that claim such that any earlier effective date could be assigned.  The evidence does not show material change in the year prior to that claim for TDIU that would warrant any earlier effective date.

Accordingly, the Board finds that an effective date of July 24, 2009, but not earlier, is warranted for the assignment TDIU.  To that extent only, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating of 20 percent for gout, to include of the left knee, left wrist and hand, and left ankle and foot, is granted. 

Entitlement to a separate increased rating in excess of 10 percent for left knee gout is denied.

Entitlement to a separate compensable rating for left wrist and hand gout is denied.

Entitlement to a separate compensable rating for left ankle and foot gout is denied.

Entitlement to an initial rating of 10 percent, but not higher, for left great toe gout is granted.

Entitlement to an effective date of July 24, 2009, but not earlier, for the assignment of a total disability rating based on individual unemployability (TDIU), is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


